Citation Nr: 0215238	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  96-46 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

(The issues of entitlement to increased ratings for residuals 
of a fractured right tibia and residuals of a right clavicle 
fracture will be the subjects of a later Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from September 1975 to 
December 1977.  This action comes to the Board of Veterans' 
Appeals (the Board) from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO), which, in pertinent part, denied service 
connection for degenerative disc disease of the lumbosacral 
spine.

In a July 2002 presentation, the veteran's service 
representative raised the issue of entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for a back disorder 
that was allegedly the result of VA surgery.  As this issue 
has not been addressed by the agency of original 
jurisdiction, it is referred to the RO for initial 
adjudication.

The veteran testified before a Member of the Board in May 
1997.  The Board remanded the case for additional development 
of the evidence in August 1997.  In August 2002, the veteran 
was informed that the Board Member who conducted his hearing 
in 1997 is no longer employed with the Board, and that he had 
the right to have another hearing, if he so indicated.  The 
veteran has not responded in writing, indicating that he 
wished to exercise that right; thus, the Board will proceed 
accordingly.  

The Board is undertaking additional development on the claims 
for increased ratings for  residuals of a right tibia 
fracture and a right clavicle fracture, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

Competent medical evidence shows that the veteran's low back 
disability (including degenerative disc disease of the 
lumbosacral spine) is not related to active service, any 
incident occurring therein, in-service reports of lumbosacral 
pain, or any service-connected disability.  


CONCLUSION OF LAW

His low back disability was neither incurred in nor 
aggravated by active service or a service-connected disorder.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in law during the 
pendency of this appeal with enactment Veteran's Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Regulations 
implementing VCAA have now been published.  66 Fed. Reg. 
45,620 (Aug.29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  VCAA applies in this case.  See 
VAOPGCPREC 11-2000.  

VA has fully complied with the mandates of VCAA.  The veteran 
was provided a copy of the decision explaining why service 
connection for degenerative disc disease of the lumbosacral 
spine was denied.  Furthermore, through a June 1996 statement 
of the case (SOC), the August 1997 Board Remand, various 
correspondence from VA, and the supplemental statements of 
the case (SSOC) dated in December 1999 and September 2001, he 
was advised of the controlling law and regulations.  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence is of record 
and what type of evidence could substantiate his claim.  
Moreover, the records identify and explain the respective 
responsibilities of VA and the appellant to provide evidence. 

Here, the record is complete with respect to the issue 
addressed below.  It is not prejudicial to the appellant for 
the Board to address this claim based on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background 

Service medical records reveal that the veteran was seen in 
June 1976 for a back problem he had for two days.  Treatment 
included ASA (aspirin) and heat.  Records document that he 
fractured his right tibia in March 1977.  Subsequent medical 
records do not show any back injury or chronic back problems 
during the veteran's period of service.  On his November 1977 
examination prior to separation, the veteran's spine was 
evaluated as normal.  The veteran checked "no" next to 
"recurrent back pain" on his November 1977 report of 
medical history.  

In a January 1978 decision, the RO granted service connection 
for the residuals of a compound comminuted fracture of the 
right proximal tibia.  

Private medical records indicate that the veteran was treated 
from May to September 1995 for back problems.  In May 1995, 
the veteran reportedly stated that he had injured his low 
back four years ago and has had on-and-off back pain since 
that time.  He further noted that he has had increased and 
constant pain since pulling on a wrench while working in the 
oil field four weeks earlier.  He also indicated that he had 
an MRI scan performed that showed a bulging disc at L5-S1.  
It was noted that the veteran had a past medical history of 
right tibial fracture where the right leg is shorter than the 
left.  The impression was right S1 radiculopathy with history 
of recent bulging disc and questionable herniated disc.  
Treatment included an epidural injection.  On follow-up, six 
days after the injection, right S1 radiculopathy with 
suspected L5-S1 degenerative disc disease with possible 
herniated disc was noted.  On a subsequent record, the 
veteran's gait was antalgic with some increase in pain with 
lumbar extension, which alters his gait.  It was also noted 
that the veteran had a significant leg length difference of 
"1- 1/2 cm" due to an old right lower extremity fracture.  An 
MRI scan was obtained, which showed a central herniated disc 
at L5-S1 with a free fragment.  

In May 1995, the veteran submitted a statement indicating 
that he wished to pursue a claim for service connection for 
his degenerative disc disease as secondary to his service-
connected right leg condition.  

A September 1995 VA medical record shows that the veteran 
presented for consultation regarding his low back problems.  
The provisional diagnosis was herniated nucleus pulposus, L4-
5, L5-S1, right, with spondylolysis.  
 
The veteran was hospitalized at VA facility in February 1996 
at which time he underwent an L5-S1 foraminotomy.  

On VA examination in June 1996, the veteran's history of 
right tibia fracture was noted.  The veteran reported that 
his right leg is now two centimeters shorter than the left 
and that he did not wear a lift.  The examiner indicated that 
he did not find any shortening.  It was noted that the 
veteran worked for 20 years as a roughneck in the oil fields 
but had to quit in May 1995 secondary to low back herniated 
disc presumably due to his hard work.  A history of 
laminectomy for herniated nucleus pulposus, L4-5, L5-S1 was 
noted.  It was speculated that some surgeons have been under 
the opinion that it was possible that the veteran's disc 
problem was due to the shortening of his right leg with 
subsequent limping.  At the conclusion of the report, the 
examiner stated "I believe his herniated nucleus pulposus 
may possibly be from the slight malunion of the right tibia 
but since it is not in fact short at all, I am less inclined 
to connect the two."  

The file contains the report of a September 1996 private 
mendical examination performed at the request of the New 
Mexico Disability Determination Service (DDS).  It was noted 
that the veteran's major complaint was right-sided lower back 
pain for the past two years following an on-the-job injury 
while employed with the Drake Well Service Company.  The 
veteran injured his back when he apparently was lifting a 
large object while employed as an oil field roughneck.  In 
February 1996, he underwent a surgical procedure at the VA 
hospital in Albuquerque.  The impression was that he 
continued to have symptoms persisting consistent with a right 
lumbar radiculopathy.  

During his May 1997 hearing, the veteran testified that a 
private back specialist had told him that 20 years of limping 
due to his right leg fracture led to his degenerative disc 
disease and spinal surgery.  

The diagnosis on a January 1998 VA MRI of the lumbar spine 
included recurrent/residual "wrapped" disk herniation at 
the  L5-S1 level paracentral on the right, significantly 
compressing the right S1 nerve root, and L5-S1 diskectomy 
with disk space narrowing at this level, status post right L5 
hemilaminectomy.

Records from the Social Security Administration (SSA) show 
that the veteran received an unfavorable decision regarding 
disability benefits in September 1999.  Records of medical 
treatment through that date and medical evidence used in 
reaching that decision have been obtained from SSA and are 
included in the claims file.  These records include copies of 
previously noted VA and private records, and do not include 
any medical evidence otherwise relating the veteran's low 
back problem to his service-connected right knee disorder.  

On August 2001 VA examination, conducted in part, 
specifically to address the question of any nexus between the 
veteran's low back disorder and his service-connected 
residuals of a fractured right tibia, the examining physician 
indicated that he had reviewed the records in the veteran's 
claims file.  He noted the veteran's history of right tibia 
fracture in 1977 and detailed the medical history showing 
treatment for back problems and disc herniation around 1995 
and surgery in 1996.  The examiner noted that the VA examiner 
on June 1996 examination found no definite connection between 
the tibial injury and the disc herniation.  On examination, 
the veteran volunteered that he started having low back pain 
with excessive activity in about 1982.  He stated that he 
came under the care of a family physician, who reportedly 
felt that his leg injuries were the reason for the increased 
low back stress.  The VA examiner found that the veteran had 
constant low back pain, radiating to the posterior thigh to 
the level of the knee.  Physical examination revealed that 
the veteran walked with a right-sided antalgic gait, keeping 
his right knee constantly flexed about 15-20 degrees and 
planting his right foot as a unit.  Examination of the spine 
showed mild, left-sided lumbar scoliosis without paraspinous 
muscle spasm.  The pelvic press appeared to be reasonably 
level.  Examination of the right leg revealed that the right 
tibia was 1 centimeter shorter than the left.  The diagnoses 
included posttraumatic and postsurgical changes at L5-S1 disc 
level with evidence of right S1 radiculopathy.  As to whether 
or not the lumbosacral spine disc disease was etiologically 
related to residuals of his fractured right tibia, the 
examiner noted that this was an impossible question to 
answer.  He further stated that he agreed with the VA 
examiner who performed the 1996 examination and found that in 
all probability the disc problem was unrelated to service or 
to his right leg injuries.  

Analysis

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  

Service connection may also be allowed on a presumptive basis 
for arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Furthermore, in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), the U.S. Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that the term "disability" 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Here, the evidence does not show, nor does the veteran 
contend, that degenerative disc disease of the lumbosacral 
spine began in service or was otherwise due to an inservice 
back injury.  As noted above, the veteran was treated during 
service on one occasion for back problems.  No other problems 
were noted during service, at his examination prior to 
separation in 1977 or for many years following separation.  
Thus, direct service connection and presumptive service 
connection under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309, are not warranted.

Turning to the issues of secondary service connection and 
aggravation, the Board notes that the veteran's service 
medical records show that he sustained a fractured right 
tibia while in the service, resulting in chronic residual 
disability.  Service connection is now in effect for the 
residuals of a fractured right tibia, and the impairment 
resulting therefrom is subject to separate appellate review.

Review of the medical evidence on file reveals that the 
veteran was first treated for low back problems in 1995, 
after working as a roughneck in the oil fields for 20 years.  
At the time of his initial treatment, he himself related the 
back problems to an injury that had occurred four years 
earlier and reported back pain on-and-off since then.  He 
also noted a recent exacerbation of the back pain which he 
related to an on-the-job injury four weeks prior to his 
initial visit.  This connection between the back disorder and 
the then recent workplace injury was also noted on the 
veteran's September 1996 examination for the New Mexico DDS.  

The veteran contends that his service-connected fractured 
right tibia residuals have caused him to alter his gait, and 
that this altered gait has either caused or aggravated the 
degenerative disc disease of the lumbosacral spine.  Despite 
these contentions, careful review of all the records on file 
reveals no supporting medical evidence, linking the two.  The 
Board notes that, during his May 1997 hearing, the veteran 
testified that a private physician told him that 20 years of 
limping due to the right leg fracture led to his degenerative 
disc disease.  Those private treatment records were obtained 
and reviewed, but do not contain medical evidence documenting 
such an opinion.  While the veteran's antalgic gait and leg 
length discrepancy weere noted, he did not indicate any 
opinion that the veteran's residuals of a fractured right 
tibia had an impact on the degenerative disc disease of his 
lumbosacral spine.  

Specifically addressing the issue of whether the veteran's 
residuals of a fractured right tibia caused or aggravated his 
degenerative disc disease of the lumbosacral spine, the VA 
physician who performed the June 1996 examination indicated 
that while a connection is possible, he is less inclined to 
connect the two, especially in light of the fact that he did 
not find right tibia shortening at all.  While the VA 
physician who performed the August 2001 examination did find 
shortening of the right tibia, he nonetheless, noted a 
similar negative opinion that in all probability the disc 
problem was not related to his service or to the right leg 
injuries.  

Generally, in decisions on claims for VA disability benefits, 
a veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran prevails.  Id., 1 Vet. App. 
at 56.  Further, where the preponderance of the evidence is 
against the claim, the benefit of the doubt rule has no 
application.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic low back disability.  
Although he suggested, repeatedly, that the back disability 
is due to or aggravated by his service-connected right tibia 
fracture residuals, competent medical evidence does not 
support such a finding.  

It is not insignificant that the veteran initially related 
his low back problems to workplace injuries in the 1990's, 
and not to any contribution from his residuals of a fractured 
right tibia.  More importantly, however, he was examined and 
his entire claims file was reviewed by a VA physician in 
August 2001; that physician 
(echoing the conclusion of June 1996 VA examiner) did not 
find that the residuals of a fractured right tibia caused or 
aggravated the veteran's degenerative disc disease of the 
lumbosacral spine.  Thus, the preponderance of the evidence 
is against the service connection claim.

The Board is mindful of the veteran's assertions that his 
chronic low back disability developed due to his service-
connected right leg disability.  However, to establish 
service connection, competent medical evidence providing a 
nexus between the current disability and service is required.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  While his 
testimony concerning post-service manifestations cannot be 
ignored, as he is competent as a layman to describe the 
symptoms as he experiences them, see Cartright v. Derwinski, 
2 Vet. App. 24 (1991), he is not competent to make a medical 
diagnosis or to relate a medical findings to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, he is not competent to conclude, in clinical terms, 
that his current disability is etiologically related to his 
service-connected fracture residuals. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  Such is not the case in this instance as 
the weight of the evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic low back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

